DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  None of the references of record teach “accommodating the lens by the holding device after the alignment procedure, releasably attaching the holding device to the pre-centering device, moving the pre-centering device, together with the accommodated lens and the holding device attached to the pre-centering device” in combination with remaining limitations in Claim 1.
Borgschulte (DE102006053044) teaches a receptacle (6) and a pre-centering device (7), but, does not teach a holding device.     
Yamazaki et al. (U.S. Patent Publication No. 2005/0225991) teach a receptacle (211), a pre-centering device (216) and a holding device (221).  However, the holding device of Yamazaki et al. is not releasably attached to the per-centering device and they do not move together.   
Enoki et al. (U.S. Patent Publication No. 2005/0284851) teach a receptacle (15), a pre-centering device (14) and a holding device (12).  However, the holding device of Enoki et al. is not releasably attached to the per-centering device.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        4/3/2022